Citation Nr: 0401045	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  97-32 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for adjustment 
disorder.

4.  Entitlement to service connection for separation 
disorder.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for a personality 
disorder.

7.  Entitlement to an evaluation in excess of 10 percent 
prior to September 7, 1999, in excess of 20 percent from 
September 7, 1999 to April 14, 2002, and in excess of 40 
percent from April 15, 2002, for a low back disability. 

8.  Entitlement to an evaluation in excess of 20 percent 
prior to August 10, 2001, and in excess of 30 percent from 
August 10, 2001, for a left foot disability.

9.  Entitlement to an initial evaluation in excess of 10 
percent prior to November 2, 2001, in excess of 30 percent 
from November 2, 2001 to April 14, 2002, and in excess of 50 
percent from April 15, 2002, for post-traumatic stress 
disorder, anxiety disorder.

10.  Entitlement to an effective date prior to March 20, 
2000, for a grant of service connection for post-traumatic 
stress disorder, anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from May 1997, July 2000, and February 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Chicago, Illinois, and Lincoln, Nebraska.  

The Board addresses the issues of entitlement to service 
connection for a bilateral knee disorder, entitlement to 
service connection for a bilateral hip disorder, and 
entitlement to an evaluation in excess of 10 percent prior to 
September 7, 1999, in excess of 20 percent from September 7, 
1999 to April 14, 2002, and in excess of 40 percent from 
April 15, 2002, for a low back disability, in the Remand 
section of this decision.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of those claims. 

2.  The veteran does not currently have adjustment disorder.  

3.  The veteran does not currently have separation disorder.

4.  The veteran's depression is related to both the veteran's 
service-connected post-traumatic stress disorder and the 
chronic pain associated with his service-connected left foot 
and low back disabilities.

5.  The veteran's personality disorder is not subject to 
superimposed disease or injury.

6.  Prior to August 10, 2001, residuals of the veteran's left 
foot injury were no more than moderately severe.  

7.  Since August 10, 2001, residuals of the veteran's left 
foot disability have been severe, but have not caused the 
loss of use of the veteran's left foot.  

8.  Prior to November 2, 2001, the veteran's psychiatric 
disability primarily manifested as sleeping difficulties, 
anxiety, anger, intrusive thoughts, flashbacks, nightmares, 
and depression, and caused moderate to severe impairment in 
social and industrial functioning.  

9.  From November 2, 2001 to April 14, 2002, the veteran's 
psychiatric disability worsened, causing additional, 
moderately disabling symptomatology such as a constricted and 
dysphoric affect, a pessimistic and resigned mood, and speech 
that was somewhat decreased in volume.  
10.  Since April 15, 2002, the veteran's psychiatric 
disability has caused serious impairment, but no additional 
symptomatology.

11.  The RO received the veteran's initial claim for service 
connection for an anxiety disorder in May 1997.  

12.  The RO received the veteran's initial claim for service 
connection for 
post-traumatic stress disorder in November 1997.     

13.  The RO denied the veteran's claims for service 
connection for anxiety and post-traumatic stress disorder in 
rating decisions dated October 1997 and May 1998.

14.  In October 1997 and June 1998, the RO notified the 
veteran of the rating decisions and his appellate rights with 
regard to those decisions, but the veteran did not appeal 
either of those decisions to the Board.

15.  The RO received claims for service connection for 
anxiety and post-traumatic stress disorder again on March 20, 
2000 and March 30, 2000.


CONCLUSIONS OF LAW

1.  An adjustment disorder was not incurred in or aggravated 
by active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2003).  

2.  A separation disorder was not incurred in or aggravated 
by active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2003).  

3.  Depression is proximately due to service-connected 
disabilities.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2003).  

4.  A personality disorder was not incurred in or aggravated 
by active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2003).  

5.  The criteria for entitlement to an evaluation in excess 
of 20 percent prior to August 10, 2001, and in excess of 30 
percent from August 10, 2001, for a left foot disability, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40-
4.46, Diagnostic Code 5284 (2003).

6.  The criteria for entitlement to an initial 30 percent 
evaluation prior to November 2, 2001, for post-traumatic 
stress disorder, anxiety disorder, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 
(2003).

7.  The criteria for entitlement to an initial 50 percent 
evaluation from November 2, 2001 to April 14, 2002, for post-
traumatic stress disorder, anxiety disorder, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 
(2003).

8.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent from April 14, 2002, for post-traumatic 
stress disorder, anxiety disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 
(2003).

9.  The criteria for entitlement to an effective date prior 
to March 20, 2000, for a grant of service connection for 
post-traumatic stress disorder, anxiety disorder, have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for an adjustment disorder, a 
separation disorder, depression, and a personality disorder, 
whether he is entitled to increased evaluations for a low 
back disorder and a left foot disorder, whether he is 
entitled to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), anxiety disorder, and whether he is 
entitled to an earlier effective date for a grant of service 
connection for PTSD, anxiety disorder.  In rating decisions 
dated May 1997, July 2000, and February 2001, the RO denied 
the veteran entitlement to these benefits, and thereafter, 
the veteran appealed the RO's decisions.     

I.  Development of Claims

While the veteran's appeal was pending, specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the need 
for a claimant to submit a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In this case, when the VCAA was enacted, the veteran's claims 
were pending before VA.  The VCAA is thus applicable to this 
appeal.  See VAOGCPREC 7-03.  As explained in detail below, 
the Board may proceed in adjudicating this appeal, because 
while it was pending, the RO took action that satisfies the 
more stringent notification and development requirements of 
the VCAA.  Consequently, the veteran will not be prejudiced 
by the disposition of his claims.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

First, in a letter dated May 2001, the RO informed the 
veteran of the change in the law and indicated that it was 
developing and would reconsider his claims pursuant thereto.  
In its letter, the RO acknowledged the veteran's pending 
claims for service connection and increased evaluations, 
identified the evidence that had been submitted in support of 
those claims, and instructed the veteran to submit any 
additional medical evidence he wished to have considered.  
The RO indicated that it would obtain this evidence on the 
veteran's behalf if he identified the names and addresses of 
the treatment providers and the dates of treatment and signed 
the enclosed forms authorizing the release of the records.  
The RO did not specify a deadline for taking the requested 
action.  

In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 
18 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate a claim based on the evidence of record at the end 
of the 30 day period post-VCAA notice, as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
"not less than 30-day period" provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for a response.  

In this case, while the notice may have been misleading in 
that it did not provide a deadline for submitting 
information, it was not detrimental to the veteran.  During 
the year after sending the VCAA notice, the RO did not 
readjudicate the veteran's claim and then certify it for 
appeal to the Board.  Rather, it provided the veteran that 
full time period to respond.  The veteran did so in written 
statements received in June 2001 and April 2002.  Therein he 
indicated that he had no further evidence to submit in 
support of his appeal.  Thereafter, in June 2002 (more than a 
year after the RO sent the notice), the veteran underwent VA 
examinations.  By so doing, the veteran clearly understood 
that he had a year during which to submit evidence in support 
of his claims.  

Second, the RO notified the veteran of the information needed 
to substantiate his claims and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
also Quartuccio, 10 Vet. App. at 183.  Specifically, in 
letters dated January 2000, May 2000, July 2000, July 2001, 
and November 2001, rating decisions dated May 1997, October 
1997, January 2000, July 2000, February 2001, October 2001, 
March 2002, and July 2002, other letters notifying the 
veteran of those decisions, statements of the case issued in 
October 1997, September 2000 and October 2001, and 
supplemental statements of the case issued in February 2000 
and October 2001, the RO informed the veteran of the reasons 
for which his claims had been denied and of the evidence 
still needed to substantiate his claims, explained to him who 
was responsible for obtaining such evidence, notified him of 
all regulations pertinent to his claims, including those 
involving VA's duties to notify and assist, provided him 
opportunities to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claims, and reconsidered his 
claims pursuant to the VCAA.

Third, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to her claims, including VA 
treatment records and employment information.  In addition, 
the RO developed the medical evidence to the extent necessary 
to decide equitably the veteran's claims.  From 1996 to 2002, 
the RO afforded the veteran multiple VA examinations, during 
which examiners discussed the etiology and severity of the 
disorders at issue in this appeal.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of those claims, the Board must now decide the 
claims on their merits.

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran seeks service connection for an adjustment 
disorder, a separation disorder, depression, and a 
personality disorder.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and a psychosis became manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 C.F.R. § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2003).  However, VA Office of General 
Counsel has held that such defects can be subject to 
superimposed disease or injury, and that, if the superimposed 
disease or injury occurs during service, service connection 
may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. § 4.127 (2003) (indicating that disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service 
connected).

The veteran asserts that he developed adjustment, separation 
and personality disorders and depression in service, when he 
was involved in a jeep accident.  Alternatively, he asserts 
that after service, he developed these disorders secondary to 
the pain caused by his service-connected musculoskeletal 
disabilities, or as part of his service-connected PTSD.  

The veteran served on active duty from May 1976 to May 1979.  
His service medical records reflect that, during that time 
frame, he received treatment for his low back and injured his 
left foot in a jeep accident.  They also reflect that, in 
August 1978, he sought treatment for depression and anxiety 
related to his foot injury and problems with his girlfriend.  
After several visits with a counselor, his mood improved and 
he sought no further treatment.  No examiner rendered a 
psychiatric diagnosis during these visits or at any other 
time during active service.  During a separation examination 
conducted in May 1979, the veteran reported excessive worry, 
depression, nervous trouble, and trouble sleeping, but again, 
the examiner did not diagnose a psychiatric disorder.  
Rather, he merely noted that the veteran had been involved in 
a jeep accident, had undergone treatment for residual 
injuries, and had sought mental counseling.  

Following discharge, in rating decisions dated August 1979 
and February 1996, respectively, the RO granted the veteran 
service connection for left foot and low back disabilities.  

Beginning in 1990, the veteran sought treatment for 
psychiatric complaints, including secondary to the chronic 
pain associated with his left foot and low back disabilities.  
Examiners variously diagnosed these complaints, including as 
adjustment disorder, PTSD, depression, depressive disorder, 
personality disorder, anxiety disorder, and dysthymia.

During a VA mental examination conducted in July 1997, an 
examiner attributed the veteran's psychiatric complaints to 
adjustment disorder and anxiety disorder.  He characterized 
the adjustment disorder as service connected and indicated 
that the anxiety disorder resulted from the adjustment 
disorder.  The examiner recommended considering these 
disorders for awards of service connection.  

In a letter dated August 2000, a VA physician too related the 
veteran's psychiatric symptomatology to service.  
Specifically, he opined that the veteran's depression was 
partially due to his PTSD and partially due to the chronic 
pain he had from the in-service jeep accident.  In a letter 
dated December 2001, the same physician clarified that the 
veteran's PTSD contributed to and worsened the veteran's 
depression.  

Since 1997, the veteran has continued to seek VA outpatient 
treatment and has undergone additional VA examinations for 
psychiatric complaints and the RO has granted him service 
connection for PTSD and anxiety disorder.  See rating 
decision dated February 2001.  Most recently, within the last 
two years, examiners have attributed the veteran's 
psychiatric complaints to PTSD, anxiety disorder and 
depression.  However, in evaluating the veteran's PTSD from 
1997 to 2002, the RO appears to have contemplated all of the 
psychiatric symptoms of which the veteran complained, 
including those initially attributed to other diagnoses, such 
as adjustment disorder and personality disorder.   

1.  Adjustment and Separation Disorders

According to the aforementioned evidence, the veteran does 
not currently have adjustment disorder or separation 
disorder.  Years ago, physicians diagnosed the former 
disorder, and in 1997, one such physician opined that that 
disorder should be service connected.  However, more 
recently, physicians have attributed the veteran's 
psychiatric symptoms to other disorders and have linked those 
disorders to service and service-connected disabilities.  
Moreover, the RO has service connected the veteran for those 
disorders, and as previously indicated, in evaluating their 
severity, contemplated all of the psychiatric symptoms of 
which the veteran complained.  

To merit an award of service connection under 38 U.S.C.A. § 
1131, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted no evidence, other than his 
own assertions, establishing that he currently has adjustment 
disorder and separation disorder.  Unfortunately, the 
veteran's assertions, alone, are considered incompetent to 
diagnose a current disability or to establish the necessary 
etiological relationship between a current disability and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

Based on the foregoing, the Board concludes that adjustment 
disorder and separation disorder were not incurred in or 
aggravated by service and are not proximately due to a 
service-connected disability.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of these 
claims.  Rather, as the preponderance of the evidence is 
against the claims, these claims must be denied. 



2.  Depression

The veteran has consistently complained of, or been treated 
for, or diagnosed with, depression since service.  A 
physician has clearly related that disorder to the veteran's 
PTSD and the chronic pain he suffers secondary to the 
injuries he sustained during the jeep accident in service.  
In light of this fact, the Board finds that the veteran's 
depression is related to his service-connected PTSD and left 
foot and back disabilities.  Based on this finding, the Board 
concludes that the veteran's depression is proximately due to 
service-connected disabilities.  

The RO considered the symptoms of the veteran's depression in 
evaluating the severity of his service-connected psychiatric 
disability (characterized as PTSD and anxiety disorder).  
However, the RO did not characterize that disability to 
include depression.  Given the Board's decision with regard 
to the veteran's depression claim, the RO may now do so.  In 
sum, the evidence supports the veteran's claim for service 
connection for depression on a secondary basis; therefore, 
this claim must be granted. 

3.  Personality Disorder

The veteran has been diagnosed with a personality disorder 
since his discharge from service.  However, no physician has 
indicated that the symptoms of which the veteran complained 
in service were manifestations of a current psychiatric 
disorder superimposed on a personality disorder.  As well, no 
physician has indicated that the veteran's service-connected 
psychiatric disability is superimposed upon the veteran's 
personality disorder.

Inasmuch as the veteran's personality disorder is not subject 
to superimposed disease or injury, the Board concludes that a 
personality disorder was not incurred in or aggravated by 
service and is not proximately due to a service-connected 
disability.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim.  Rather, as the 
preponderance of the evidence is against the claim, this 
claim must be denied. 

B.  Claims for Increased/Higher Initial Evaluations

The veteran seeks an increased evaluation for his left foot 
disability and a higher initial evaluation for his 
psychiatric disability.  He alleges that the evaluations the 
RO assigned these disabilities do not accurately reflect the 
severity of his foot and psychiatric symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating under a diagnostic code predicated on 
limitation of motion, the adjudicator must consider 
functional loss due to pain on use, flare-ups, fatigability, 
incoordination, and pain on movements).

1.  Left Foot 

The RO has evaluated the veteran's left foot disability 
pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5284.  DC 5284 provides that a 
10 percent evaluation is assignable for a moderate foot 
injury.  A 20 percent evaluation is assignable for a 
moderately severe foot injury.  A 30 percent evaluation is 
assignable for a severe foot injury.  38 C.F.R. § 4.71a, DC 
5284 (2003).  With actual loss of use of the foot, the 
disability is to be rated 40 percent.  38 C.F.R. § 4.71a, DC 
5284, Note (2003).  

Based on these criteria and the evidence discussed below, the 
Board finds that, prior to August 10, 2001, the veteran's 
left foot disability picture more nearly approximated the 
criteria for a 10 percent evaluation.  The Board also finds 
that, since August 10, 2001, the veteran's left foot 
disability picture has more nearly approximated the criteria 
for a 30 percent evaluation.  

a.  Prior to August 10, 2001

During active service from May 1976 to May 1979, the veteran 
received treatment, including a cast, for left foot 
complaints associated with a traumatic injury.  Specifically, 
in February 1977, the veteran was involved in a jeep accident 
that fractured his distal left second, third, fourth and 
fifth metatarsals and necessitated months of medical care.  
During the remainder of his period of active service, the 
veteran continued to report symptoms associated with these 
fractures.  By March 1978, an examiner diagnosed healed 
metatarsal fractures without complications.  On separation 
examination conducted in May 1979, the veteran reported that 
he had had swollen or painful joints, broken bones, a bone, 
joint or other deformity, and foot trouble.  The examiner 
noted a residual deformity of the foot from old fractures.

Following discharge, the veteran underwent VA examinations 
and received VA treatment, including surgery, for left foot 
complaints.  Specifically, two months after discharge from 
service, in July 1979, the veteran was hospitalized for 
hallux valgus of the left foot.  This condition necessitated 
an osteotomy of the second, third and fourth metatarsals and 
a bunionectomy of the left foot.  On discharge, a physician 
noted that the veteran's left foot was improved.  

In July 1980, the veteran underwent a VA examination, during 
which an examiner noted coldness and poor dorsalis pedis 
pulse of the left foot.  The examiner also noted a marked 
limp and a marked deformity of the left foot.  He described 
this deformity as a large toe angulated at 45 degrees that 
could not be moved into normal position and a bunion, an 
inability to bear weight completely on the left foot or walk 
without difficulty due to pain, range of motion from 0 to 15 
degrees, multiple postoperative scars that were slightly 
tender to pressure, and tenderness of the heads of the first, 
second and third metatarsals.  The examiner diagnosed 
residuals of an injury to the second, third and fourth 
metatarsals and great toe, of an osteotomy of the second, 
third and fourth metatarsals, and of a bunionectomy.  
X-rays showed post-surgical changes, including better 
alignment of the metatarsals, and a mild to moderate hallux 
valgus deformity of the great left toe.

During a VA examination conducted in January 1987, an 
examiner noted that the veteran had developed another, 
larger, more painful bunion on his left foot.  He also noted 
a nearly absent longitudinal arch, a minimal transverse arch 
standing on a flat surface, a medical protrusion at the left 
first metatarsal phalangeal joint, lateral angulation of the 
great toe at 30 degrees, healed surgical scars, weakness in 
extension of the left great toe, tenderness on pressure over 
the left first metatarsal phalangeal joint, and an ability to 
stand on toes and walk on heels without difficulty.  X-rays 
showed mild degenerative changes thought to be congenital in 
origin, rather than acquired.  The examiner diagnosed a 
deformity at the proximal head of the first metatarsal 
secondary to the bunionectomy, mild degenerative changes, and 
weakness in extension of the great toe secondary to surgery. 

During VA outpatient treatment rendered for multiple medical 
complaints from 1992 to 1996, the veteran complained of left 
foot pain, numbness and tingling on multiple occasions.

In August 1996, the veteran filed a claim for an increased 
evaluation for his left foot disability.  In response, the RO 
afforded the veteran a VA peripheral nerves examination.  
During this examination, the veteran reported pain of the 
left foot that, on a scale of 1 to 10, was 8 in intensity.  
The examiner noted well healed scars with slight depression 
and an ability to accomplish range of motion tests involving 
dorsiflexion, plantar flexion, eversion and inversion.  X-
rays confirmed a deformity of the left foot (either post-
traumatic or post-operative or a combination of both), and 
degenerative changes in the head of the first metatarsal 
bone.  The examiner diagnosed residuals of a left foot 
injury.  

In September 1996, the RO afforded the veteran a VA spine 
examination, during which an examiner noted two deformities 
of the left foot, including a bunion on the left great toe, 
palpable pedal pulses, and an ability to walk on the heels 
and toes with equal facility.  The examiner diagnosed a 
metatarsus adductus deformity of the left great toe secondary 
to a previous injury and fracture and indicated that, 
subjectively, the veteran had no great complaints about the 
deformity of his left foot.

During a VA feet examination conducted in June 1997, the 
veteran reported that his left foot hurt constantly.  The 
examiner noted that the veteran walked with a limp and had 
scars on the left foot and a lateral deviation of the left 
big toe.  He also noted that the veteran's dorsalis pedis 
pulses were present, that there was no swelling or erythema 
in the left foot and no limitation of motion of the ankles, 
and that the veteran had some difficulty arising on his toes.  
The examiner diagnosed residuals of a resection of a broken 
metatarsal bone in the left foot, status post bunion surgery 
of the left foot, July 1979, and traumatic arthritis of the 
left foot. 

During VA outpatient treatment rendered for multiple medical 
complaints from 1997 to August 2001, the veteran complained 
of left foot pain on two occasions.

The above evidence establishes that, prior to August 10, 
2001, residuals of the veteran's in-service left foot injury 
were no more than moderately severe.  Within a year of 
discharge from service, those residuals necessitated surgery, 
but thereafter, from 1980 to 1996, they gradually improved.  
While the veteran reported left foot pain, tingling and 
numbness on multiple occasions from 1992 to 1996, he did so 
most frequently in 1992.  By 1996, when the veteran underwent 
a VA peripheral nerves examination in support of his claim 
for an increased evaluation, he initially reported one 
symptom associated with his left foot: pain.  Subsequently, 
during a VA spine examination conducted in September 1996, 
the examiner indicated that the veteran had no great 
complaints associated with the deformity of his left foot.  
During VA outpatient treatment rendered from 1997 to 2000, 
the veteran expressed no complaints regarding his left foot 
disability.  Despite few complaints, during VA examinations 
and VA outpatient visits conducted from 1996 to 2001, 
examiners objectively confirmed a limp, well healed scars 
with slight depression, a deformity of the left foot, and a 
bunion on the left great toe.  These findings represent 
moderately severe residuals of a left foot injury and meet 
the criteria for a 20 percent evaluation under DC 5284.  In 
the absence of evidence establishing that these residuals 
were severe or caused the actual loss of use of the veteran's 
left foot, an evaluation in excess of 20 percent may not be 
assigned.  

b.  From August 10, 2001

On August 10, 2001, the veteran underwent a VA general 
medical examination, during which he reported that, due to 
his left foot and back, he lost his balance easily, limped 
constantly and used a cane for support.  The examiner 
confirmed that the veteran walked slowly, used a cane to 
support himself, and had an unsteady gait.  He also noted 
that the veteran had difficulty moving his left foot and 
marked hallux valgus of all of the toes of the left foot 
(with the toes in a somewhat flexed position and unable to 
rest on the floor).  He diagnosed old fractures of the left 
foot and status post crush injury to the left foot.

During outpatient treatment rendered since August 10, 2001, 
medical personnel have noted that the veteran walked with a 
limp and used a cane, but they all attributed those findings 
to the veteran's low back and left leg pain as well as his 
left foot disability.  

The veteran underwent additional VA examinations in June 
2002.  During a VA general medical examination, an examiner 
noted generalized muscle aches and pains and diagnosed an old 
crush injury to the left foot with multiple fractures, 
episodes of tendonitis in the left foot, and postsurgical and 
traumatic changes of the first through fourth metatarsal 
phalangeal joints.  During a VA feet examination, the veteran 
reported pain, weakness and stiffness in the left foot, 
difficulty walking, the need to use a cane and shoe inserts 
and to take pain medication, and flare-ups of left foot 
symptoms in cold weather and when standing and walking.  The 
examiner noted very well healed scars over the dorsum of the 
left foot, a moderate amount of hallux valgus over the left 
big toe (30 degree angulation), an inability to touch the 
tips of the left toes to the ground, intact pulses and no 
skin changes, and a high arch on the left.  X-rays showed 
degenerative changes of the left foot.  The examiner 
diagnosed hallux valgus in the left big toe. 

The above evidence establishes that, since August 10, 2001, 
residuals of the veteran's in-service left foot injury have 
been severe.  The veteran has been reporting additional 
symptomatology associated with his left foot disability, 
including weakness and stiffness, and has indicated that he 
has flare-ups of this symptomatology.  Examiners have 
continued to note that the veteran has a limp, well healed 
scars, and a deformity of the left foot, which makes it 
difficult to move the toes on the left foot.  Examiners have 
also confirmed that the veteran's left foot disability plays 
a role in his inability to ambulate normally, without the use 
of aids.  These findings represent severe residuals of a left 
foot injury and meet the criteria for a 30 percent evaluation 
under DC 5284.  In the absence of evidence establishing that 
these residuals are so severe that they cause the actual loss 
of use of the veteran's left foot, an evaluation in excess of 
30 percent may not be assigned.  

C.  Conclusion

In exceptional cases, an increased evaluation is available on 
an extraschedular basis.  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left foot disability.  The veteran 
does not allege, and the evidence does not establish, that 
this disability, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  In fact, during VA examinations conducted 
since the veteran filed his claim for an increased evaluation 
for a left foot disability, the veteran reported that he had 
been working as a weather observer and had multiple 
disabilities, including of the back and left lower extremity, 
that interfered with his employment duties.  Moreover, 
physicians have indicated that the veteran is unemployable 
due to multiple medical conditions, including diabetes 
mellitus, dizziness, ringing in the ears, back and leg pain 
and psychiatric problems.  The evidence also does not 
establish that the veteran's left foot disability 
necessitates frequent periods of hospitalization.  Rather, it 
shows that, since discharge, the veteran has been 
hospitalized only once for related surgery.  In light of the 
foregoing, the Board finds that the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his left 
foot disability picture change.  See 38 C.F.R. § 4.1 (2003).  
At present, however, the Board finds that a 20 evaluation 
prior to August 10, 2001, and a 30 percent evaluation from 
August 10, 2001, more nearly approximate the veteran's left 
foot disability picture. 

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for a left foot disability.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2003).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor. 

2.  PTSD

The RO has evaluated the veteran's PTSD pursuant to DC 9411.  
Under 38 C.F.R. § 4.130, DC 9411 (2003), a 10 percent 
evaluation is assignable for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  A 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2003).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411.  Based on these 
criteria, and for the reasons that follow, the Board finds 
that the veteran's PTSD disability picture more nearly 
approximates the criteria for a 30 percent evaluation prior 
to November 2, 2001, a 50 percent evaluation from November 2, 
2001 to April 14, 2002, and a 50 percent evaluation from 
April 15, 2002.   

a.  Prior to November 2, 2001

During service, the veteran sought treatment at a community 
mental health clinic, but was not diagnosed with a 
psychiatric disorder.  On separation examination conducted in 
May 1979, the veteran complained of nervousness, sleeping 
difficulty, depression and excessive worry, but the examiner 
noted a normal psychiatric evaluation.

Following discharge, beginning in 1990, the veteran expressed 
similar complaints during VA outpatient visits, but 
emphasized his sleeping difficulties.  Initially, examiners 
attributed the veteran's complaints to a personality 
disorder, but subsequently they attributed the complaints to 
the psychiatric disability for which the veteran is service 
connected.  From 1992 to 1997, the veteran regularly received 
treatment, including medication, for his psychiatric 
complaints.  Examiners noted that the veteran had stress and 
moderate anxiety and was angry and depressed.  They also 
noted that the symptoms were affecting the veteran's 
interaction with his family.  On one occasion, an examiner 
noted that the veteran had had thoughts of suicide in the 
past.  On other occasions, examiners noted improvement in the 
veteran's condition.  

In May 1997, the veteran filed his first claim for service 
connection for a psychiatric disability.  In response, the RO 
afforded the veteran a VA mental disorders examination.  
During this examination, which took place in July 1997, the 
veteran reported that he was depressed and anxious and had 
disturbances in his motivation, energy and sleep.  He also 
reported that he had been angry since he hurt his left foot.  
His left foot disability allegedly interfered with his 
ability to achieve his life goals.  The examiner noted no 
abnormalities, but concluded that the veteran's response to 
his left foot injury, a stressful situation, carried over to 
the present and reflected poor adaptation and disability in 
social and occupational functioning.  He assigned the 
veteran's psychiatric disability Global Assessment of 
Functioning (GAF) scores of 80 (current) and 75 (past year) 
and indicated that the veteran had maladjustment difficulty 
in his current job situation and difficulty maintaining a 
stabilized outlook for the future. 

The veteran underwent another VA mental disorders examination 
in November 2000, at which time he reported that he attended 
veterans' meetings and was happily married.  He also reported 
that he was angry and had anxiety and difficulty sleeping.  
The examiner noted few abnormalities, including poor eye 
contact, anxiety, and an ill at ease manner.  He assigned GAF 
scores of 60 (current) and 65 (past year) and explained that 
the veteran had mild to moderate PTSD.  He indicated that the 
veteran had little socialization, flashbacks, dreams and 
nightmares of his in-service accident, and sleeping 
difficulties.

During outpatient treatment rendered from 1998 to October 
2001, examiners noted that the veteran had intrusive memories 
and anxiety, was hyperalert, edgy, fidgety, distractible, 
forgetful, and irritable, and had a variable mood, a sad 
demeanor, fatigue, and low energy.  Examiners noted no 
homicidal or suicidal ideation.  They assigned GAF scores of 
45, 48, 49, 50 and 55.

The above evidence of record establishes that, since the 
veteran was discharged from service, his psychiatric 
disability has manifested primarily as sleeping difficulties, 
anxiety, anger, intrusive thoughts, flashbacks, nightmares, 
and depression.  Examiners have attributed GAF scores ranging 
from 45 to 55 to these symptoms, and on one occasion, an 
examiner characterized the veteran's psychiatric disability 
as mildly to moderately disabling.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2003), GAF scores of 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores of 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Based on these definitions, it appears that, since the 
veteran filed a claim for service connection for a 
psychiatric disability, his psychiatric symptoms have caused 
moderate to serious impairment.  Examiners have endeavored to 
treat these symptoms with medication, but their efforts have 
been unsuccessful.  In light of the foregoing, the Board 
concludes that the criteria for an initial 30 percent 
evaluation under DC 9411, prior to November 2, 2001, have 
been met.

The evidence does not satisfy the criteria for an initial 
evaluation in excess of 30 percent under DC 9411, however, 
because it does not establish that the veteran's psychiatric 
symptomatology caused occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect, abnormal speech, panic attacks, memory 
impairment, or impaired judgment or abstract thinking.  
Rather, examiners noted mood disturbances, and occasionally, 
motivation disturbances, and indicated that the veteran had 
difficulty establishing social relationships.  They never 
noted any of the aforementioned symptoms and always reported 
that the veteran was employed, happily married and involved 
in some outside activities, including veterans' meetings.  

In sum, the evidence of record clearly supports this portion 
of the veteran's claim.  The claim must therefore be granted.  

b.  From November 2, 2001 to April 14, 2002

During outpatient treatment rendered from November 2, 1991 to 
April 14, 2002, the veteran reported that he was busy 
representing AMVETS as a commander, but was unemployed.  
Examiners noted anxiety, depression, dysphoria, a somber or 
sad mood, and soft speech, and assigned GAF scores of 45, 48, 
51, and 52. 

In March 2002, the veteran underwent a VA review examination 
for PTSD, during which he reported more intrusive 
recollections, nightmares, a decreased interest in 
activities, disrupted sleep, an increasing sense of impending 
doom, a rising level of anger, hypervigilance, a startle 
response, and occasional thoughts of suicide without plan or 
attempts.  The examiner noted a constricted and dysphoric 
affect, a pessimistic and resigned mood, and speech that was 
somewhat decreased in volume.  He indicated that the veteran 
was unemployable due to physical and psychiatric conditions.  
He assigned the veteran's psychiatric disability a GAF score 
of 55 and indicated that that represented a moderate level of 
symptomatology.  He explained that the veteran's 
symptomatology had increased since the last examination.  

The above evidence of record establishes that, from November 
2, 2001 to April 14, 2002, the veteran's psychiatric 
disability continued to cause moderate impairment.  However, 
during that time period, the veteran reported and examiners 
noted additional and more severe symptomatology.  Moreover, 
one examiner specifically indicated that the disability had 
worsened from the last examination.  Given this fact, the 
Board concludes that the criteria for an initial 50 percent 
evaluation under DC 9411, from November 2, 2001 to April 14, 
2002, have been met.

The evidence does not satisfy the criteria for an initial 
evaluation in excess of 70 percent under DC 9411, however, 
because it does not establish that the veteran's psychiatric 
symptomatology caused occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  Examiners never 
noted problems with the veteran's judgment or thinking and 
indicated that the veteran stopped working due to physical 
and psychiatric conditions.  Examiners also never noted 
obsessional rituals, illogical, obscure or irrelevant speech, 
near-continuous panic, impaired impulse control, spatial 
disorientation, or neglect of personal appearance.  

In sum, the evidence of record clearly supports this portion 
of the veteran's claim.  The claim must therefore be granted.  

c.  From April 15, 2002

In a letter dated April 2002, a VA physician indicated that 
the veteran's PTSD made it difficult for him to attend, learn 
and interact comfortably with the public.  He also indicated 
that that disability and other disabilities, including 
diabetes and leg and back disorders, interfered with his 
employability.  

During VA outpatient treatment rendered from April 18, 2002 
to the present, examiners noted sleep disturbances, anxiety, 
limited coping abilities, despair, and irritability, and 
assigned GAF scores of 48, 51, and 52.  Occasionally, they 
noted that the veteran was stable or had improved.  

In June 2002, the veteran underwent a VA review examination 
for PTSD, during which he reported an increase in 
symptomatology, especially his dreams, anxiety and 
depression.  The examiner noted that the veteran continued to 
need therapy and medication.  He also noted that the veteran 
was tense and dysphoric and had an increased rate of speech 
and a constricted affect.  He assigned a GAF score of 50 and 
noted that that score represented serious symptomatology.  He 
indicated that the veteran's psychiatric disability and left 
foot disability rendered him unemployable.    

The above evidence of record establishes that, since April 
14, 2002, the veteran's psychiatric disability has caused 
serious impairment, but no additional symptomatology.  The 
evidence dated during this time frame does not establish that 
the veteran's psychiatric symptomatology causes occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood.  Examiners never noted problems with the veteran's 
judgment or thinking and indicated that the veteran stopped 
working due to physical and psychiatric conditions.  
Examiners also never noted obsessional rituals, illogical, 
obscure or irrelevant speech, near-continuous panic, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance.  Given this fact, the Board concludes 
that the criteria for an initial evaluation in excess of 50 
percent evaluation under DC 9411, from April 14, 2002, have 
not been met.

As previously indicated, in exceptional cases, an increased 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's psychiatric 
disability.  The veteran does not allege, and the evidence 
does not establish, that this disability, alone, causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  In fact, during 
the VA examination conducted in June 2002, the examiner 
indicated that the veteran was unemployable due to multiple 
medical conditions, including his left foot disability and 
psychiatric disability.  The evidence also does not establish 
that the veteran's psychiatric disability necessitates 
frequent periods of hospitalization.  Rather, it shows that, 
since discharge, the veteran has never been hospitalized for 
that disability.  In light of the foregoing, the Board finds 
that the veteran's claim does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against this portion of 
the veteran's claim.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor. 



C.  Claim for an Earlier Effective Date

The veteran seeks an earlier effective date for a grant of 
service connection for PTSD, anxiety disorder.  He claims 
that the RO should have assigned an effective date of 
December 1998 for the grant of service connection because 
there is medical evidence or record, specifically, reports 
from a VA psychiatrist and a VA psychologist, establishing 
that the veteran's PTSD symptoms have been clear and present 
since that date.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2003).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2003).  However, if the claim is received 
within one year after separation from service, the effective 
date of an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. § 
5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2003).  
For reopened claims, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2003).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2003); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence establishes that the RO received 
the veteran's initial claim for service connection for an 
anxiety disorder in May 1997, and his initial claim for 
service connection for PTSD in November 1997.  The RO denied 
these claims in rating decisions dated October 1997 and May 
1998.  In letters dated October 1997 and June 1998, the RO 
notified the veteran of the rating decisions and his 
appellate rights with regard to those decisions, but the 
veteran did not appeal either of those decisions to the 
Board.  The decisions are thus final.  38 U.S.C.A. § 7105(c) 
(West 2002).

The veteran did not submit another claim, formal or 
otherwise, for anxiety or PTSD until March 30, 2002, when the 
RO received a written statement from the veteran requesting 
that VA reopen his claim for PTSD.  (On March 20, 2002, the 
RO received a written statement from the veteran requesting 
compensation for a personality disorder, adjustment disorder, 
separation disorder, and depression.)    The RO granted the 
veteran service connection for PTSD, anxiety disorder in a 
rating decision dated February 2001, effective from March 20, 
2000, the date the RO received what it construed as a claim 
to reopen the previously denied claim of entitlement to 
service connection for PTSD, anxiety disorder.

Inasmuch as the evidence of record fails to establish that 
the veteran submitted a claim for service connection for PTSD 
or anxiety disorder at any other time after the last final 
disallowance in May 1998, and prior to March 20, 2002, an 
earlier effective date for a grant of service connection for 
PTSD, anxiety disorder may not be assigned.  The veteran's 
claim for that benefit must therefore be denied.


ORDER

Service connection for adjustment disorder is denied.

Service connection for separation disorder is denied.

Service connection for depression is granted.

Service connection for a personality disorder is denied.

Evaluations in excess of 20 percent prior to August 10, 2001, 
and in excess of 30 percent from August 10, 2001, for a left 
foot disability, are denied.  

An initial 30 percent evaluation prior to November 2, 2001, 
for PTSD, anxiety disorder, is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.  

An initial 50 percent evaluation from November 2, 2001 to 
April 14, 2002, for PTSD, anxiety disorder, is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  

An initial evaluation in excess of 50 percent from April 15, 
2002, for PTSD, anxiety disorder, is denied.  

An effective date prior to March 20, 2000, for a grant of 
service connection for PTSD, anxiety disorder, is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for bilateral knee and hip disorders, and an 
increased evaluation for a low back disorder.  He argues that 
he developed knee and hip disorders either in service, or 
thereafter, as a result of his service-connected low back and 
left foot disabilities.  He also argues that the evaluations 
the RO has assigned his low back disability since he filed 
his claim for an increased evaluation do not accurately 
reflect the severity of his low back symptomatology.

First, as previously indicated, on November 9, 2000, the 
President signed into law the VCAA.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  This 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. 
§ 5103(A) (West 2002).  In this case, such an examination is 
necessary as the record conflicts regarding whether the 
veteran has bilateral knee and hip disabilities.  The record 
also conflicts regarding whether these disabilities, to the 
extent they exist, are related to the veteran's period of 
active service, during which he received treatment for a 
right knee strain, or to a service-connected disability.  

During VA spine and hip examinations conducted in September 
1996 and November 1996, an examiner (not qualified as a 
physician) and a physician's assistant diagnosed degenerative 
joint disease of the knees and right hip.  Thereafter, in an 
addendum dated November 1996, the physician's assistant 
elaborated that the veteran's bilateral hip and knee problems 
were secondary to the degenerative joint disease in his 
lumbar spine and knees, but were not related to his left foot 
disability.  To the contrary, during a VA bone and joint 
examination conducted in February 1997, an examiner found no 
significant hip disease and indicated that there was not 
enough evidence to definitively diagnose degenerative 
arthritis of the knees.  He opined that the veteran's 
service-connected foot disability played no significant role 
in the veteran's knee and hip complaints and that these 
complaints were most likely related to the veteran's low back 
area, possibly degenerative disc disease.  He indicated that 
further testing would have to be conducted to prove or 
disprove a particular diagnosis.  Despite the examiner's 
comments, VA conducted no additional tests.  Accordingly, on 
Remand, VA should afford the veteran another VA examination 
of his knees and hips, during which an examiner can conduct 
all necessary tests and definitively determine whether the 
veteran has a bilateral knee and/or bilateral hip disorder, 
and if so, whether any such disorder is related to the 
veteran's period of active service or to a service-connected 
disability.  

Second, while the veteran's back claim was pending before the 
Board, the criteria for rating spine disabilities were 
amended.  See 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003).  
VA has not yet had the opportunity to inform the veteran of 
the amendment, cite the amended regulation in a supplemental 
statement of the case, or consider the veteran's claim for an 
increased evaluation pursuant thereto.  Such action should be 
taken on Remand.  In addition, VA conducted the last spine 
examination in June 2002, before the change in the rating 
criteria.  Accordingly, VA should afford the veteran another 
VA spine examination for the purpose of determining the 
severity of the veteran's low back disability pursuant to 
those criteria, including the underlying pathology for his 
low back pain.  

Third, in a rating decision dated January 2000, the RO 
increased the evaluation assigned the veteran's low back 
disorder to 20 percent, effective from September 7, 1999.  
Thereafter, in a written statement received in March 2000, 
the veteran expressed disagreement with the effective date 
that the RO assigned.  The RO acknowledged this written 
statement as a notice of disagreement in a letter dated July 
2000, and indicated that it had previously issued a 
supplemental statement of the case addressing whether the 
veteran was entitled to an earlier effective date for the 
increased evaluation.  Contrary to the RO's assertion, 
however, the record reflects that the RO has not yet issued a 
statement of the case addressing this issue.  

A Remand is thus necessary so that VA can cure this 
procedural defect.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); 
see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. 
App. 124 (1996).  Once VA does so, it should return the 
veteran's earlier effective date claim to the Board for a 
decision only if the veteran perfects his appeal of that 
claim in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that, if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).  

This claim is remanded for the following development:

1.  VA should afford the veteran a VA 
examination of his knees and hips.  The 
purpose of this examination is to 
determine the etiology of any knee and 
hip disorder shown to exist.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests, including x-rays, are 
performed, the examiner should: (1) 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's hips and knees; (2) 
diagnose all knee and hip disorders shown 
to exist; and with regard to each 
disorder; 
(3) opine whether it is at least as 
likely as not related to the veteran's 
period of active service, including 
documented treatment for a right knee 
strain, or to a service-connected 
disability, including of the low back and 
left foot.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.    

2.  VA should afford the veteran a VA 
examination of his service-connected low 
back disability, which includes an 
identification of the underlying 
pathologic process that would account for 
the veteran's complaints of pain.  The 
purpose of this examination is to 
evaluate the severity of that disability 
under the revised criteria for rating 
back disabilities.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should: (1) 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's service-connected low 
back disability, including arthritis or 
disc disease of the lumbar spine, if 
appropriate; (2) identify the underlying 
pathological process responsible for the 
veteran's complaints of pain; and (3) 
describe in detail the extent of any 
functional loss caused by that 
disability, including on range of motion 
testing.  The examiner should consider 
whether the low back disability causes 
functional loss due to reduced or 
excessive excursion, decreased strength, 
speed, or endurance, or the absence of 
necessary structures, deformity, 
adhesion, or defective innervation, and 
if so, describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should describe this loss in 
terms of additional limitation of motion 
beyond that which is observed clinically.  
The examiner should indicate whether any 
reported pain is supported by adequate 
pathology and evidenced by visible 
behavior.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.  

3.  Once the foregoing development is 
completed, VA should readjudicate the 
veteran's claims based on all of the 
evidence of record.  With regard to the 
veteran's back claim, VA should consider 
both the former and revised criteria for 
rating spine disabilities.  If VA denies 
any benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  VA 
should also provide the veteran and his 
representative a statement of the case 
addressing the issue of whether the 
veteran is entitled to an earlier 
effective date for the assignment of a 20 
percent evaluation for a low back 
disorder.  VA should advise the veteran 
that the Board will not decide this issue 
unless he perfects his appeal.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional written argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



